DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-8 and 10-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3, 6-7, 9-15, 17-20, and 22-23 of USPN 10482575 Although the claims at issue are not identical, they are not patentably distinct from each other. (see Claim-Comparison Table below for independent claim 2 of the instant application against Claim 9 of USPN 10482575).


Claim
Application#16685348
Claim
USPN # 10482575
2
An apparatus comprising:
9
An apparatus comprising
2
a camera to capture a raw image and and a processor to perform operations on one or more virtual objects and one or more real objects that are captured in the raw image and that are detected to interact, wherein the detection of interactions comprises: identifying one or more regions of interest based on a detected spatial proximity of the one or more virtual objects and the one or more real objects, wherein the spatial proximity detection includes measuring a first distance between a virtual object and a user and a second distance between a real object and the user, and
9
a camera to capture a raw image including depth data;  region detection circuitry to identify one or more regions of interest based on a detected spatial proximity of one or more virtual objects and one or more real objects, wherein the spatial proximity detection includes 
measuring a first distance between a virtual object and a user and a second distance between a real object and the user, and determining the difference between the first and second distances;
2
determining the difference between the first and second distances, generating a super-resolution map of the one or more regions of interest using machine-learning techniques or results thereof, and detecting the interactions between the one or more virtual objects and the one or more real objects using the super-resolution map
9
depth super-resolution circuitry to 
generate a super-resolution map of the one or more regions of interest using machine-learning techniques or results thereof;  interaction detection circuitry to detect interactions between the virtual objects and the real objects using the super-resolution map;  and wherein one or more graphics processing or general-purpose processing operations are to be performed based on the detected interactions.


Claims 3-8 of the instant application is equivalent in scope with Claims 11, 10, 12-15 respectively of USPN 104825751.

Claim 10 of the instant application is equivalent in scope with Claim 1 of USPN 104825751.

Claims 11-14 of the instant application is equivalent in scope with Claims 3, 2 and 6-7 respectively of USPN 104825751.

Claim 15 of the instant application is equivalent in scope with Claim 17 of USPN 104825751.

Claims 16-20 of the instant application is equivalent in scope with Claims 19, 18, 20 and 22-23 respectively of USPN 104825751.


Allowable Subject Matter
Claims 19 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if the double patenting rejections of the independent claims are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666